DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 15 October 2020 in reference to application 17/,071,327.  Claims 1-20 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a question discovery engine,” “a question detection module,” “a question vectorization module,” “a question clustering module,” “an answer mining engine,” “a data scraping module,” “an index creation module,” “an index query module,” “ an extraction module” in claim 14 and “an augmentation module” on claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 2, and 14 recite(s) detecting questions in historical data, vectoring the questions to mathematical representations, grouping the representations in to clusters, and determining a representative answer for each cluster by indexing mined data, querying the index, and formulating a representative answer based on matches to the index. 
The limitation of detecting questions in historical data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by computing devices” or “the computerized system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by computing devices” or “the computerized system,” language, “detecting” in the context of this claim encompasses the user manually reading historical data and detecting a questions by applying basic grammatical knowledge.
Similarly, the limitation of vectoring the questions to mathematical representations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by computing devices” or “the computerized system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by computing devices” or “the computerized system,” language, “vectoring” in the context of this claim encompasses the user manually assigning numerical values to the questions.
Next, the limitation of grouping the questions into clusters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by computing devices” or “the computerized system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by computing devices” or “the computerized system,” language, “grouping” in the context of this claim encompasses the user manually assigning questions to clusters based on the numerical values of the questions.
Finally, the limitation of determining a representative answer for each cluster by indexing mined data, querying the index, and formulating a representative answer based on matches to the index, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by computing devices” or “the computerized system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by computing devices” or “the computerized system,” language, “determining” in the context of this claim encompasses the user manually indexing data, comparing the cluster to the index, and formulating a representative answer for the cluster. Accordingly the claims are directed towards an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only additionally recites using a “computing system” or “computing devices” to perform the above discussed steps. The “computing system” or “computing devices” is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of applying rules for data extraction and data organization) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform both the above discussed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 4 and 16 recites details of grouping the questions into clusters – that the clustering is hierarchical, and that questions are clustered based on average similarity.  A human could perform clustering with both of these features by manually creating hierarchical clusters and doing so by calculating a similarity of the numeral representations.  Similar to the analysis above, these claims are not integrated into a practical application or amount to significantly more than the abstract idea.  Therefore, these claims are not patent eligible. 

Claim 5 recites selecting a representative question based on similarity for each cluster.  A human could perform this step by manually comparing similarity values and selecting the highest one.  Similar to the analysis above, these claims are not integrated into a practical application or amount to significantly more than the abstract idea.  Therefore, the claim is not patent eligible. 

Claim 6 recites selecting a representative question based on frequency of occurrence.  A human could perform this step by manually counting frequency of occurrence values and selecting the highest one.  Similar to the analysis above, these claims are not integrated into a practical application or amount to significantly more than the abstract idea.  Therefore, the claim is not patent eligible. 

Claim 7 recites querying a database to determine answers to incoming questions.  A human could perform this step by manually searching a database for the answer.  Similar to the analysis above, these claims are not integrated into a practical application or amount to significantly more than the abstract idea.  Therefore, the claim is not patent eligible. 

Claims 13 and 20 recite transmitting a probably answer to a content creator for verification.  A human could perform this step by manually presenting an answer to a content creator.  Similar to the analysis above, these claims are not integrated into a practical application or amount to significantly more than the abstract idea.  Therefore, these claims are not patent eligible. 

Claim 17 recites maintaining a databased of questions which have answers.  A human could perform this step by manually writing down the questions and answers.  Similar to the analysis above, these claims are not integrated into a practical application or amount to significantly more than the abstract idea.  T Therefore, the claim is not patent eligible. 

Claims 3, 8-10, 11-12, 15, and 18-19 are NOT rejected as being patent indelible, as these claims recite supervised learning models and neural network models, which cannot be reasonably performed in the mind.  Therefore, these claims are NOT an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallette et al. (US PAP 2020/0250277) in view of Reimers et al. (Sentence-BERT: Sentence Embeddings using Siamese BERT-Networks) and further in view of Canada et al. (US PAP 2020/0020318).

Consider claim 1, Mallette teaches a computer-implemented method for automatically determining answers to a plurality of questions (abstract), the method comprising: 
automatically discovering, by a computing device, a plurality of questions by processing historical data related to prior customer interactions (0027, chat transcript analyzer applied to transcripts between customers and agents), the automatically discovering comprises: 
applying, by the computing devices, a linguistic analytical model on the data related to historical customer interactions to detect the plurality of questions (0027, in details 0045-46, including extracting questions at 0046); 
vectoring, by the computing device, the plurality of questions to generate mathematical representations of the questions (0057-58, computing term frequency-inverse document frequency); and 
grouping, by the computing device, the plurality of questions into one or more clusters in accordance with similarities of the questions as measured based on their mathematical representations (0057, clustering sentences including questions based on TF-IDF), wherein each cluster is assigned a representative question (0059-60, selecting representative utterance, which includes questions).
Mallette does not specifically teach vectoring, by the computing device, the plurality of questions to generate mathematical representations of the questions, wherein each mathematical representation preserves syntactic and sematic meaning of the corresponding question.
In the same field of representing words with vectors, Reimers teaches vectoring, by the computing device, the plurality of questions to generate mathematical representations of the questions, wherein each mathematical representation preserves syntactic and sematic meaning of the corresponding question (introduction, section 3 and 4, using sBERT to create sentence embeddings that preserve syntactic and semantic meaning).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use embeddings as taught by Reimers in the system of Mallette in order to improve the accuracy of clustering (Reimers introduction).
Mallette and Reimers do not specifically teach automatically determining, by the computing devices, at least one probable answer to each of the representative questions using a content mining technique that mines pertinent data from one or more identified content sources.
In the same field question answering systems, Canada teaches automatically determining, by the computing devices, at least one probable answer to each of the representative questions using a content mining technique that mines pertinent data from one or more identified content source (0022-23, assigning representative answer to a cluster, 0014-15, answers retrieved from QA resources).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to assign representative answers to clusters as taught by Canada in the system of Mallette and Reimers in order to provide more accurate and efficient questions answering systems.

Consider claim 3, Reimers teaches the method of claim 1, wherein vectoring the plurality of questions comprises applying a Siamese deep learning model on the plurality of questions to generate the mathematical representations of the questions (introduction, using Siamese BERT architecture).

Consider claim 4, Mallette teaches the method of claim 1, wherein grouping the plurality of questions comprises applying an agglomerative hierarchical clustering algorithm (0060-62, clusters may be composed into sub-clusters at different levels) to generate the one or more clusters and wherein an average similarity of the questions with each other in each cluster is above a predefined threshold (0058, clustering based on sentence similarity measure, which must be high enough to include in cluster, i.e., threshold.).

Consider claim 5, Mallette teaches the method of claim 1, wherein the representative question of each cluster has the highest average similarity with the other questions of the same cluster (0059, question with highest similarity chosen as representative for cluster).

Consider claim 6, Mallette teaches the method of claim 1, further comprising: determining, for each cluster, a strength level indicating a combined frequency of occurrence of the questions in the cluster (0057, term frequency inverse document frequency); and correlating the representative question of the cluster with the strength level (0057-59, highest similarity score, which may be based on TF-IDF).

Consider claim 7, Mallette and Reimer and Canada teach the method of claim 1.  Canada also teaches further comprising for each incoming question, querying a database to determine if there exists an answer to the incoming question prior to automatically determining a probable answer using the content mining technique (0028, responding to input questions to determine an answer).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to answer incoming queries by comparing to previous questions as taught by Canada in the combination of Mallette, Reimer, and Canada in order to accurately answer new questions a user may ask. 
Consider claim 8, Canada and Reimer teach the method of claim 7, wherein querying the database comprises: 
calculating a similarity score between the incoming question and each question in the database (Canada 0028, similarity between question and clusters) using an ensemble deep learning model for similarity detection (Reimer, introduction, similarity comparisons using sBERT), and 
marking a question in the database as same to the incoming question if the similarity score is above a predefined threshold (Canada, question belongs to cluster if similarity is above threshold).

Consider claim 13, Mallette and Reimer and Canada teach the method of claim 1.  Canada also teaches transmitting the one or more probable answers to a content creator to perform at least one of verification or modification (0025, answers and clusters may be presented to a user to verify).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to allow users to review generated clusters as taught by Canada in the system of Mallette, Reimer, and Canada in order to ensure accuracy of the automatically generated clusters (Canada 0025).

Allowable Subject Matter
Claims 2, 9, 10, 11, and 12 would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 2, the prior art of record does not teach or fairly suggest the limitations of “wherein automatically determining the at least one probable answer comprises: 
indexing, by the computing device, the mined data based on key phrases extracted from the mined data; 
querying, by the computing device, the indexed data using the representative question from each of the one or more clusters to determine one or more sections of the indexed data that match the representative question to within a predetermined degree of tolerance; and 
formulating, by the computing device, the at least one probable answer for the representative question of each cluster based on the one or more matched sections” when combined with each and every other limitation of the claim.  Therefore claim 2 contains allowable subject matter.

Claims 11 and 12 depend on and further limit claim 2 and therefore contain allowable subject matter as well.

Consider claim 9, the prior art of record does not teach or fairly suggest the limitations of “wherein the ensemble deep learning model is based on a plurality of scores that measure different types of similarity between a pair of the incoming question and a question in the database” when combined with each and every other limitation of the claim, the base claim, and intervening claims.  Therefore claim 9 is allowable. 

Claim 10 depend on and further limits claim 9 and therefore are allowable as well. 

Claims 14-20 would be allowable if rewritten or amended to overcome any rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Claim 14 contains similar limitations as claim 2, and therefore contains allowable subject matter as well. 

Claims 15-20 depend on and further limit claim 14 and therefore are allowable as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Othman et al (Enhancing Question Retrieval in Community Question Answering using Word Embeddings) teaches clustering questions using word embeddings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655